IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

V. J., MOTHER OF D.H. AND L.         NOT FINAL UNTIL TIME EXPIRES TO
Z.-M., ETC.,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2877
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed November 17, 2016.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

V.J., pro se, Appellant.

Ward L. Metzger, Department of Children and Families, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.